Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, made and entered into as of the 17th day of December, 2008 and
effective as of December 31, 2008 by and between CABOT OIL & GAS CORPORATION,
with its principal office at 1200 Enclave Parkway, Houston, Texas 77077
(together with its successors and assigns permitted under this Agreement, the
“Company”), and              (the “Executive”),

WITNESSETH:

WHEREAS, on November 3, 1995, the Compensation Committee of the Board of
Directors of the Company authorized and adopted a Change in Control Program to
provide for certain benefits to certain of the officers of the Company in the
event of certain terminations of employment, and determined that such program
would be in the best interests of the Company; and

WHEREAS, on July 17, 2001, upon the recommendation of its Compensation
Committee, the Board of Directors of the Company authorized and adopted certain
modifications to the Change in Control Program; and

WHEREAS, the Company and the Executive entered into an agreement effective as of
             (the “2001 Agreement”), setting forth the rights and
responsibilities of the parties pursuant to the Company’s modified Change in
Control Program; and

WHEREAS, the Company and the Executive now desire to adopt changes, including
changes necessary to cause the 2001 Agreement to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the related regulations and guidance thereunder (collectively, “Section 409A”),
such amendment to be evidenced by entering into this agreement (the
“Agreement”), which supersedes and replaces the 2001 Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (each, individually, a
“Party” and, collectively, the “Parties”) agree as follows:

1. Definitions:

(a) “Annual Compensation” shall mean the sum of (I) the Executive’s Base Salary
in effect immediately prior to the Change in Control or, if greater, immediately
prior to the Executive’s termination and (II) the greater of (1) 100% of the
Executive’s target Bonus with respect to the fiscal year during which the Change
in Control occurred or, if greater, the fiscal year during which the Executive’s
termination occurred and (2) the Executive’s actual Bonus paid (including any
amount deferred at the election of the Executive) with respect to any of the
three fiscal years immediately preceding the Change in Control or, if
termination of employment occurs prior to a Change in Control, termination of
employment.

 

-1-



--------------------------------------------------------------------------------

(b) “Base Salary” shall mean the Executive’s annualized base rate of pay with
the Company.

(c) “Beneficiary” shall mean the person or persons named by the Executive
pursuant to Section 10 hereof or, in the event no such person is named or
survives the Executive, his estate.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Bonus” shall mean the cash amount, excluding any amount relating to the
vesting of options or granting of performance shares or vesting of restricted
stock or any other long-term incentive award, in excess of the Executive’s Base
Salary, awarded to the Executive in any year.

(f) “Cause” shall mean:

(I) dishonesty by the Executive which results in significant loss to the Company
and significant personal enrichment to the Executive;

(II) a material failure of the Executive to perform his obligations under this
Agreement (other than any such failure resulting from incapacity due to physical
or mental illness); or

(III) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties.

(g) “Change in Control” shall mean:

(I) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(1) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (I), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company or (iv) any acquisition by any entity pursuant
to a transaction which complies with clauses (1), (2) and (3) of subsection
(III) of this definition; or

 

-2-



--------------------------------------------------------------------------------

(II) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(III) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
equity of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation, or the similar managing body of a non-corporate entity, resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(IV) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, other than a liquidation or dissolution in
connection with a transaction to which subsection (III) applies.

Notwithstanding the foregoing, none of the events described in subsections
(I) through (IV) above shall constitute a Change in Control unless such event
also meets the requirements of Section 409A(a)(2)(A)(v) of the Code and the
related regulations and guidance.

 

-3-



--------------------------------------------------------------------------------

(h) “Confidential Information” shall mean information about the Company or any
of its Subsidiaries or their respective businesses, products and practices,
disclosed to or known or obtained by the Executive as a direct or indirect
consequence of or through the Executive’s employment with the Company, which
information is not generally known in the business in which the Company or such
Subsidiaries are or may be engaged. However, Confidential Information shall not
include under any circumstances any information with respect to the foregoing
matters which is (I) available to the public from a source other than the
Executive, (II) released in writing by the Company to the public or to persons
who are not under a similar obligation of confidentiality to the Company and who
are not parties to this Agreement, (III) obtained by the Executive from a third
party not under a similar obligation of confidentiality to the Company,
(IV) required to be disclosed by any court process or any government or agency
or department of any government, or (V) the subject of a written waiver executed
by the Company for the benefit of the Executive.

(i) “Constructive Termination Without Cause” shall mean a termination of the
Executive’s employment at his initiative as provided in Section 2 within 30 days
following the occurrence, without the Executive’s prior written consent, of one
or more of the following events:

(I) any loss of the Executive’s titles or positions in effect at the time of a
Change in Control or any adverse change in the position to which the Executive
reports or the principal departmental functions that report to the Executive at
the time of a Change in Control (reporting relationships) that in any case
results in a diminution of the Executive’s responsibility or the Executive’s
access to the Chief Executive Officer of the Company;

(II) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as in effect on the date
of a Change in Control, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

(III) any reduction in total aggregate compensation, including, but not limited
to, the aggregate benefits of all fringe benefits, Bonus opportunity, long-term
incentive opportunity or perquisites applicable to the Executive immediately
prior to a Change in Control, or any reduction in Base Salary, Bonus opportunity
or long-term incentive opportunity from that immediately preceding a Change in
Control;

(IV) the relocation of the Executive’s office location as assigned to him by the
Company to a location more than 35 miles from his office location at the time of
a Change in Control;

(V) any failure by the Company to comply with any of the provisions of this
Agreement, other than a failure not occurring in bad faith and which is remedied
by the Company promptly after receipt of notice thereof given by the Executive;

 

-4-



--------------------------------------------------------------------------------

(VI) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement for Cause; or

(VII) any failure by the Company to comply with and satisfy Section 5 of this
Agreement, provided that the successor contemplated by Section 5 has received,
at least 10 days prior to the giving of notice of constructive termination by
the Executive, written notice from the Company or the Executive of the
requirements of Section 5 of the Agreement.

(j) “Disability” shall mean that the Executive has met one of the following
requirements:

(i) As a result of a medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than 12 months, the Executive is (A) unable to engage in any substantial
gainful activity or (B) receiving income replacement benefits or a period of not
less than six months under the Cabot Group Health and Welfare Plan; or

(ii) The Executive has been determined to be disabled in accordance with the
terms of the Cabot Group Health and Welfare Plan, provided, however, that the
terms of such plan define disability in a manner consistent with Treasury
Regulations Section 1.409A-3(i)(4).

(k) “Initial Term” shall mean the period commencing on                 and
ending                 .

(l) “Potential Change in Control Period” shall mean the period beginning on the
date a Potential Change in Control occurs and ending on the earlier to occur of
(I) the expiration of 12 months thereafter or (II) the Board determining in good
faith that there is no longer a risk of a Change in Control occurring.

(m) “Potential Change in Control” shall be deemed to have occurred, if:

(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(II) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control;

(III) any Person, who is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing 9.5% or more of the
combined voting power of the Company’s then outstanding securities, increases
his beneficial ownership of such securities by 5% or more over the percentage so
owned by such Person on the date hereof; or

 

-5-



--------------------------------------------------------------------------------

(IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential Change in Control has occurred.

(n) “Subsidiary” shall mean any corporation in which the Company either
(I) controls more than 50% of the voting power of all securities of such
corporation or (II) owns more than 50% of the total value of all equity
securities of such corporation.

(o) “Term” shall mean the term of this Agreement, which shall consist of the
Initial Term and any extensions thereof.

(p) “Termination Benefits” shall mean:

(I) an amount of cash equal to the product of (A) Annual Compensation times
(B) three; and

(II) immediate vesting of and lapse of restrictions with respect to all of the
Executive’s equity-based incentive awards that remain outstanding at the time of
the Executive’s termination without Cause or Constructive Termination Without
Cause, whether or not such would be the result under the provisions of any
applicable award Agreements; provided that (i) the application of this
Section 1(p)(II) to performance-based awards shall remain subject to the terms
of the applicable award agreement for purposes of calculating the amount of and
the timing of payment of benefits thereunder and (ii), to the extent applicable,
each of the Executive’s unexercised options or stock appreciation rights
(“SARs”) shall immediately become and shall remain exercisable (without regard
to any provision with respect to expiration upon termination of employment)
until the earlier to occur of exercise of the option or SAR or the expiration of
the option or SAR at the end of its full term; and

(III) at the Executive’s election, and subject to the Executive’s payment of the
applicable premiums set forth on Schedule A, continued medical, dental and life
insurance coverage (or reimbursement for the premiums for such coverage or
reimbursement for covered expenses, at the Company’s election) in each case for
three years following the date of the Executive’s termination without Cause or
Constructive Termination Without Cause as though the Executive’s employment were
continued in effect during such time and without regard to any benefit
reductions implemented after the date of such termination; provided that the
Executive may elect to receive one or more of such coverages and not the others;
provided, further, that COBRA coverage shall commence only as of the end of such
three-year period; and

(IV) immediate crediting of an additional three years of service under the
Company’s non-qualified retirement plans in which the Executive is participating
at the time of the Change in Control and payments under a non-qualified plan
equal to the sum of (1) the amount of any additional benefits that would be
attributable to a crediting of an additional three years of service in the
Company’s qualified plans in which the Executive is participating at the time of
the Change in Control and (2) an amount equal to the unvested portion of the
Executive’s benefits under any non-qualified or qualified Company employee
pension benefit plans; and

 

-6-



--------------------------------------------------------------------------------

(V) reimbursement of expenses for outplacement assistance; provided however,
that (1) the total amount of such reimbursement shall not exceed 15% of the
Executive’s Base Salary in effect on the date of a Change in Control or, if
termination of employment occurs prior to a Change in Control, termination of
employment; (2) subject to the policies established by the Company for timely
submission of such expenses for reimbursement in accordance with this Agreement,
any expenses reimbursable in accordance with this clause (V) must be incurred on
or before the last day of the two-year period commencing on the last day of the
calendar year in which the Executive’s termination occurs (the “Reimbursement
Period”) and (3) any reimbursement of such expenses shall take place within one
year of the expiration of the Reimbursement Period; and

(VI) the sum of (1) any unpaid salary earned by the Executive for periods prior
to employment termination plus (2) the Executive’s target Bonus for the fiscal
year of termination prorated for the actual elapsed days of such fiscal year
prior to such termination.

2. Certain Executive Employment Obligations; Events Triggering Termination
Benefits:

(a) The Executive agrees not to terminate his employment for reasons other than
death, Disability or Constructive Termination Without Cause (I) during the
90-day period following a Change in Control or (II) during a Potential Change in
Control Period.

(b) In the event, within two years following a Change in Control occurring
during the Term, the Executive’s employment is terminated by the Company without
Cause (other than by death or Disability) or there is a Constructive Termination
Without Cause, then the Executive shall be entitled to receive the Termination
Benefits. The Termination Benefits provided in clauses (II), (III) and (V) of
the definition of Termination Benefits shall be provided at the times specified
in such clauses. The Termination Benefits provided in clause (VI)(1) of the
definition of Termination Benefits shall be paid on the customary payment date
for salary payments. The Termination Benefits described in clauses (I), (IV),
and (VI)(2) of the definition of Termination Benefits shall be paid in a cash
lump sum on the 15th business day following the date of such termination.
Notwithstanding the foregoing, if the Executive is a “specified employee” within
the meaning of Section 409A of the Code at the time of his termination, any such
payment under clauses (I), (IV) and (VI)(2) shall be made on the fifteenth
business day following the earlier of (i) the expiration of six months from the
date of the termination of the Executive’s employment or (ii) the date of the
Executive’s death. Except as otherwise provided in the definition of
Constructive Termination Without Cause, the failure of the Executive to effect a
Constructive Termination Without Cause as to any one event described in such
definition shall not affect his entitlement to effect a Constructive Termination
Without Cause as to any other such event.

 

-7-



--------------------------------------------------------------------------------

(c) In the event the Executive’s employment is terminated prior to a Change in
Control by the Company Without Cause (other than by death or Disability) or
there is a Constructive Termination Without Cause and either (I) the Executive
reasonably demonstrates that such termination was at the request of a third
party or as a result of actions by the third party who has taken steps
reasonably calculated to effect a Change in Control or (II) the termination
occurs during a Potential Change in Control Period, then the Executive’s
employment shall be deemed to have terminated following a Change in Control and
the Executive shall be entitled to receive the Termination Benefits as provided
in Section 2(b). Prior to a Change in Control, the determination of what events
constitute grounds for a Constructive Termination Without Cause and the amount
of Termination Benefits payable on a termination shall be made as if a Change in
Control occurred immediately prior to the event or termination, as applicable.

(d) If (I) the Executive’s employment is terminated for Cause, (II) the
Executive voluntarily terminates his employment and such does not constitute a
Constructive Termination Without Cause, or (III) the Executive’s employment is
terminated by death or Disability, then the Executive shall not be entitled to
receive the Termination Benefits.

3. Tax Protection: Notwithstanding, any provision of this Agreement to the
contrary in the event it shall be determined that any payment or distribution to
or for the benefit of the Executive (determined without regard to (a) whether
such payment or distribution has occurred, (b) whether the Executive’s
employment has terminated and (c) the effect of any Gross-up Payment required
under this paragraph) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
or any interest or penalties are incurred by the Executive with respect to such
Excise Tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-up Payment”) in an
amount such that after payment by the Executive of all income, excise and other
taxes (and any interest and penalties imposed with respect thereto), the
Executive retains an amount of the Gross-Up Payment equal to the sum of (i) the
excise tax imposed upon the Payment or the Gross-up Payment and (ii) without
duplication, an amount equal to the product of (1) any deductions disallowed for
federal, state or local income tax purposes because of the inclusion of the
Gross-Up Payment in the Executive’s adjusted gross income, and (2) the highest
applicable marginal rate of federal, state or local income taxation,
respectively, for the calendar year in which the Gross-Up Payment is made or is
to be made. Any payment made to or on behalf of Employee which relates to taxes
imposed on Employee shall be made not later than the end of the calendar year
next following the calendar year in which such taxes are remitted by or on
behalf of Employee. Any payment made to or on behalf of Employee which relates
to reimbursement of expenses incurred due to a tax audit or litigation
addressing the existence or amount of a tax liability shall be made by the end
of the calendar year following the calendar year in which the taxes that are the
subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, the end of
the calendar year following the calendar year in which the audit is completed or
there is a final and non-appealable settlement or other resolution of the
litigation.

4. No Mitigation; No Offset: In the event of a termination of employment under
Section 2 of this Agreement, the Executive shall be under no obligation to seek
other

 

-8-



--------------------------------------------------------------------------------

employment, and there shall be no offset against the Termination Benefits due
the Executive under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.

5. Effect of Agreement on Other Benefits and Rights of the Executive: Nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to any termination pursuant to Section 2 shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

6. Assignability; Binding Nature: This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, heirs (in the
case of the Executive) and assigns. No obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such
obligations shall be assigned or transferred (as described below) pursuant to a
merger or consolidation in which the Company is not the continuing entity, or
the sale or liquidation of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the surviving entity or
successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

7. Representation: The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
the Company and any other person or entity.

8. Entire Agreement: Except to the extent otherwise provided herein, this
Agreement contains the entire understanding and agreement between the Parties
concerning the subject matter hereof and supersedes any prior agreement.

9. Amendment or Waiver: No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by both the Executive and an
authorized officer of the Company. No waiver by either Party of any breach by
the other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the Executive or an authorized
representative of the Company, as the case may be. The Company will advise the
Compensation Committee of the Board of any waivers under, or amendments to, this
Agreement.

 

-9-



--------------------------------------------------------------------------------

10. Severability: In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

11. Beneficiaries/References: The Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
the Executive’s death by giving the Company written notice thereof. In the event
of the Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to the Executive shall be deemed, where appropriate,
to refer to his beneficiary, estate or other legal representative.

12. Governing Law/Jurisdiction: This Agreement shall be governed by and
construed and interpreted in accordance with the laws of Texas without reference
to principles of conflict of laws.

13. Disputes:

(a) In the event of any dispute concerning this Agreement, either the Executive
or the Company may compel the resolution of such dispute by binding arbitration
pursuant to the commercial arbitration rules of the American Arbitration
Association. The location of such arbitration shall be the city in which the
Executive’s principal office with the Company is located. Upon receipt of a
written demand for arbitration, a hearing shall be scheduled to be held within
60 days of receiving such demand. All costs, fees and expenses, including
attorney fees of both the Executive and the Company, of any arbitration in
connection with this Agreement which results in any decision or settlement
requiring the Company to make a payment or provide any form of compensation to
the Executive in excess of any amount agreed to be paid by the Company shall be
borne by, and be the obligation of, the Company. In the event the arbitration
does not result in such a decision or settlement, each party shall bear its own
expenses and 50% of the costs and expenses of the arbitration. The obligation of
the Company under this Section 12 shall survive the termination for any reason
of this Agreement (whether such termination is by the Company, by the Executive,
upon the expiration of this Agreement or otherwise).

(b) In the event that any person asserts that any of the payments or benefits
provided to or in respect of the Executive pursuant to this Agreement or
otherwise, by or on behalf of the Company, are subject to excise taxes under
Section 4999 of the Code, the Company shall assume, and pay the costs of, the
dispute with such person but may settle such dispute in its discretion.

(c) Pending the outcome or resolution of any arbitration, the Company shall
continue payment of all amounts due the Executive without regard to any dispute
but only if the Executive agrees in writing that if and to the extent that the
Company prevails he will promptly repay to the Company (or, regardless of the
existence of such agreement, the Company may set off against any amounts due to
the Executive) appropriate amounts plus interest at the applicable Federal Rate
provided for in Section 7872(f)(2)(A) of the Code from the date any amount was
paid by the Company to the Executive.

 

-10-



--------------------------------------------------------------------------------

14. Notices: Any notice given to either Party shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the Party concerned at the address indicated below or to such changed address as
such Party may subsequently give such notice of:

If to the Company or the Board:

Cabot Oil & Gas Corporation

1200 Enclave Parkway

Houston, Texas 77077

Attention: Secretary

If to the Executive:

 

 

 

   

 

   

 

 

15. Confidential Information:

(a) Non-Disclosure: During the Term or at any time thereafter, irrespective of
the time, manner or cause of the expiration of the Term, the Executive will not
directly or indirectly reveal, divulge, disclose or communicate to any person or
entity, other than authorized officers, directors and employees of the Company,
in any manner whatsoever, any Confidential Information without the prior written
consent of the Board.

(b) Return of Property: Upon the Executive’s termination of employment, the
Executive will surrender to the Company all Confidential Information, including
without limitation, all lists, charts, schedules, reports, financial statements,
books and records of the Company or any Subsidiary, and all copies thereof, and
all other property belonging to the Company or any Subsidiary; provided,
however, that the Executive shall be accorded reasonable access to such
Confidential Information subsequent to the Executive’s termination of employment
for any proper purpose as determined in the reasonable judgment of the Company.

16. Headings: The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

17. Counterparts: This Agreement may be executed in two or more counterparts.

18. Term of Agreement: This Agreement shall remain in effect for the Initial
Term, for any extensions of the Term as set forth herein and thereafter to the
extent necessary to maintain this Agreement in effect for a period of 24 months
following any Change in Control during the Term. On                     and on
each succeeding anniversary of such date thereafter, the Term shall be
automatically extended by one year from the date upon which it would otherwise
expire, unless prior to such anniversary the Company shall have given written
notice to the Executive that the Term shall not be so extended. In addition, the
respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

-11-



--------------------------------------------------------------------------------

19. Section 409A Compliance: The following provisions shall apply to this
Agreement, notwithstanding any provision to the contrary:

(a) This Agreement is intended to comply with Section 409A of the Code and
ambiguous provisions, if any, shall be construed in a manner that is compliant
with or exempt from the application of Section 409A.

(b) This Agreement shall not be amended in a manner that would cause the
Agreement or any amounts payable under the Agreement to fail to comply with the
requirements of Section 409A, to the extent applicable, and, further, the
provisions of any purported amendment that may reasonably be expected to result
in such non-compliance shall be of no force or effect with respect to the
Agreement.

(c) The Company shall neither cause nor permit any payment, benefit or
consideration to be substituted for a benefit that is payable under this
Agreement if such action would result in the failure of any amount that is
subject to Section 409A to comply with the applicable requirements of
Section 409A.

(d) The Company shall neither cause nor permit any adjustments to any equity
interest to be made in a manner that would result in the equity interest’s
becoming subject to Section 409A unless, after such adjustment, the equity
interest is in compliance with the requirements of Section 409A to the extent
applicable.

(e) For purposes of Section 409A, each payment under this Agreement shall be
deemed to be a separate payment.

(f) Notwithstanding any provision of this Plan to the contrary, if the Executive
is treated by the Company as a “specified employee” within the meaning of
Section 409A of the Code as of the date of the termination of the Executive’s
employment, then any amounts or benefits which

(I) are payable under this Agreement upon the upon the Executive’s “separation
from service” within the meaning of Section 409A,

(II) are subject to the provisions of Section 409A,

(III) are not otherwise excluded under Section 409A, and

(IV) would otherwise be payable during the first six-month period following such
separation from service

shall be paid on the fifteenth business day next following the earlier of
(i) the expiration of six months from the date of the termination of the
Executive’s employment or (ii) the date of the Executive’s death.

 

-12-



--------------------------------------------------------------------------------

(g) All reimbursements pursuant to this Agreement shall be made in accordance
with Treasury Regulation § 1.409A-3(i)(1)(iv) such that the reimbursements will
be deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. The amounts reimbursed during the Executive’s taxable
year may not affect the amounts reimbursed in any other taxable year (except
that total reimbursements may be limited by a lifetime maximum under a group
health plan), the reimbursement of an eligible expense shall be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred, and the right to reimbursement is not subject
to liquidation or exchange for another benefit.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
January 1, 2009.

 

  CABOT OIL & GAS CORPORATION   Date: December 17, 2008   By  

/s/ Dan O. Dinges

     

 

     

 

    EXECUTIVE   Date: December 17, 2008    

 

     

 

 

 

-13-



--------------------------------------------------------------------------------

Attached to and made a part of

that certain Agreement, effective as of December 31, 2008

between

Cabot Oil & Gas Corporation

and

 

 

Schedule A

In the event the Executive so elects in accordance with Section 1(n)(IV) of the
Agreement and subject to the Company’s election rights provided in the same
Section, the premiums payable by the Executive for continued medical, dental and
life insurance coverage shall be such premiums as are in effect at the Company
immediately prior to the Change in Control.

 

-14-